HART, J., (after stating the facts). (1) The principal ground for reversal relied upon by counsel for the plaintiffs is that the court erred in refusing to instruct the jury that the defendant, if he did employ plaintiffs to sell his land, could not withdraw it from them without their consent until after they had had a reasonable time in which to make the sale thereof on the terms authorized. ' There was no error in refusing this instruction. The rule in this State is that, in the absence of a specified time for the duration of a real estate broker’s agency, the principal may at will, even before a reasonable time has elapsed, revoked the broker’s authority, provided the revocation is in good faith. Greenspan v. Miller, 111 Ark. 190, and Bodine v. Penn Lumber Co., 128 Ark. 347. The court instructed the jury in accordance with the principles of law laid down in these cases and the court did not err in refusing to instruct the jury that the broker was entitled to a reasonable time within which to make the sale.  (2) It is next insisted that the court erred in refusing to instruct the jury that if the sole objection made by the defendant for not closing the deal with Howard was that he had leased the ground, he is now estopped from defending on the ground that the terms offered were not those authorized or that he had not agreed to furnish an abstract. If the defendant in good faith had revoked the authority of the plaintiffs before they had procured a purchaser ready, willing and able to purchase the land, it does not make any difference upon what ground he places his refusal to complete the sale. If he had revoked their authority he could arbitrarily refuse to sell his land and they would have no cause of complaint. The disputed issue of fact between the parties was whether or not the defendant had revoked the authority of plaintiffs before they had the immediate prospect of making the contract with Howard. According to the testimony of the plaintiffs they had brought Howard to examine the land the second time with the view to purchasing it before they were ever notified that the defendant would revoke their authority. According to the testimony of the defendant, he revoked their authority at the time they first made the offer of $8,000 for Howard. This was several days before Howard came back and renewed, his negotiations for the land. This disputed question of fact was, as we have already seen, submitted to the jury upon proper instructions, and it did not make any difference that Smith may have assigned other reasons for not having completed the deal with Howard. We find no prejudicial error in the record and the judgment will be affirmed.